Citation Nr: 1003429	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) finding that 
the appellant has no legal entitlement to VA benefits on the 
basis of claimed qualifying service by his deceased wife.  A 
Statement of the Case addressing this issue was mailed to the 
appellant in January 2004.

The appellant perfected an appeal of that decision to the 
Board, which issued a decision denying the claim in August 
2004.  He filed an appeal of the Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 
2006 Order, the Court vacated the August 2004 Board decision 
and remanded the case for additional development of the 
record.  The Board remanded the case to the RO for additional 
development consistent with the Court's order.  
Unfortunately, additional development is needed before it can 
be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she (or the person with respect to whom 
eligibility for benefits is claimed) is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).  In this case, the claimant for 
survivor's benefits must establish that the decedent had 
qualifying service.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  These 
regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. § 
107(a), following the reasoning of the U.S. Court of Appeals 
for the District of Columbia Circuit in Quiban v. Veterans 
Admin., 928 F.2d 1154 (D.C. Cir. 1991).

The U.S. service department, National Personnel Records 
Center (NPRC), has certified that the appellant's late 
spouse, whose service is the subject of this claim, had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As a result, the RO found that 
the appellant does not meet the requirements to be eligible 
as a surviving dependent of a veteran, and he does not have 
basic eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 
107; 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203.  The appellant 
claims that his decedent spouse was a veteran who had service 
from January 1, 1941, to December 26, 1946, in the WAS, 
Calapa Bohol Grla Command.

Following receipt of the claim, the RO requested verification 
of the decedent's service and any service medical records 
from the service department, as reflected in a VA Form 21-
3101.  The identifying information provided by the RO was 
obtained from the appellant's claim form and an application 
for survivor's benefits from the Social Security 
Administration (SSA-24).  This information included the 
appellant's name, his spouse's name, and the names of her 
parents.  In June 2003, a response was received from the NPRC 
indicating that the claimant's spouse had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces.

The Board notes that relevant information is available in the 
claims folder which was not provided to the NPRC in the 
initial search.  This includes the decedent's maiden name.  
Another discrepancy involves the alleged Veteran's father's 
first name.  Documents primarily show her father's first name 
as "[redacted]."  Other records, however, such as the SSA-24, 
list the father's first name as "[redacted]."

As a result, the Board remanded the alleged Veteran's claim 
in May 2006 for additional development because the record 
contained evidence that would warrant a further request to 
the service department to verify or recertify additional 
military service.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 
(1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

Subsequently, in November 2006 the RO attempted to verify the 
alleged Veteran's status with the NPRC using only her married 
name and only "[redacted]" as her father's first name.  In 
June 2007 the RO sent an additional request that included the 
Veteran's maiden name and used only "[redacted]" as her 
father's first name.  There were no requests made to the NPRC 
that included the alleged Veteran's maiden name and both 
[redacted] and [redacted] as possible first names of her father.

Therefore, the Board finds that an additional remand of this 
issue is necessary so that VA can attempt to verify the 
alleged Veteran's status with complete information.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Contact the NPRC and request reverification 
of service.  The request should clearly 
include and document consideration of all 
personal information not previously 
considered together, including the maiden and 
married names of the alleged Veteran and the 
alternate first names of her father, as 
discussed above.

2.	Readjudicate the appellant's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

